Citation Nr: 0912297	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist fracture.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder and 
anxiety.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June to July 
1976, and from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims sought.

In his May 2004 claim, the Veteran raised the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating a 
current disability related to a right ankle sprain in 
service.

2.  An October 2004 rating decision denied claim entitlement 
to service connection for a seizure disorder, posttraumatic 
stress disorder, and a psychiatric disorder, to include a 
bipolar disorder and anxiety.  In absence of a timely appeal, 
that decision is final.

4.  The evidence submitted since the October 2004 rating 
decision, by itself, and when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a seizure disorder, posttraumatic 
stress disorder, and a psychiatric disorder, to include a 
bipolar disorder and anxiety, and does not raise a reasonable 
possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  The October 2004 rating decision is final.  New and 
material evidence has not been submitted to reopen claims of 
entitlement to service connection for a seizure disorder, 
posttraumatic stress disorder, and a psychiatric disorder, to 
include a bipolar disorder and anxiety.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2005 of the information and evidence needed to 
substantiate and complete a claim.  The Veteran was provided 
appropriate information and evidence necessary to reopen the 
claims of entitlement to service connection for a seizure 
disorder, posttraumatic stress disorder, and a psychiatric 
disorder, to include a bipolar disorder and anxiety.  The 
Veteran was adequately informed of the specific basis for the 
prior denial of his claims, as well as the need to submit new 
and material evidence, in correspondence dated in November 
2005 and July 2008.  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until March 2006.  The record, however, shows that 
any prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims for service connection, and thus 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The claims 
were most recently readjudicated in a December 2008 
supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Board notes that 
the Veteran was not provided with a VA examination in 
response to his claims.  Under 38 C.F.R. § 3.159(c)(4)(iii), 
providing a VA examination in a new and material evidence 
claim can only be considered if new and material evidence is 
actually presented or secured.  The Board finds that the 
Veteran did not present new and material evidence in this 
claim; therefore, a VA examination is not appropriate.  

As to the remaining claims, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  In the present case an examination is 
not required since the evidence of record fails to indicate 
that the Veteran currently has residuals of residuals of a 
right ankle sprain, and a psychological disorder related to 
his period of military service.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran claims that in December 1981, he sprained his 
right ankle.  A review of the service treatment records 
reveals no complaints or treatment for a right ankle injury.  
A December 1981 x-ray of the Veteran's right foot revealed 
normal findings on lateral views.  

Since that time, the Veteran has not submitted any records 
pertaining to treatment for a current right ankle disability.  
There is no evidence that the Veteran has sought medical 
attention since service for residual pain associated with 
this injury, and there is no evidence linking a current right 
ankle disorder to service.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for residuals 
of a right ankle sprain must be denied because the first 
essential criterion for the grant of service connection-
competent evidence of the disability for which service 
connection is sought-is not met for either claim.

While the Veteran contends that he currently has a right 
ankle disorder, his statements do not constitute a competent 
diagnosis.  See Espiritu, 2 Vet. App. at 494 (where the 
determinative issue involves a diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

New and material evidence claims

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for posttraumatic stress disorder because he did 
not have a current diagnosis, and verified evidence of an in-
service stressor to support a diagnosis.  See October 2004 
rating decision.  Therefore, for evidence to be new and 
material, it must contain a competent current diagnosis of 
posttraumatic stress disorder, as well as verifiable evidence 
of an in-service stressor.  

He was also originally denied entitlement to service 
connection for a seizure disorder because he did not have a 
current diagnosis.  In-service seizures were found to have 
been a result of the Veteran's intentional misconduct or 
willful neglect.  Id.  Therefore, for evidence to be new and 
material, it must contain a competent diagnosis of a current 
seizure disorder that is related to service and not due to 
willful misconduct.  

Finally, the Veteran was originally denied entitlement to 
service connection for a psychiatric disorder, to include a 
bipolar disorder and anxiety, because no link to in-service 
diagnosis or treatment was found, and new and material 
evidence would have to provide such a link.

The Veteran has not provided the necessary new and material 
evidence to reopen the three claims described above.  The 
record now includes a competent, current diagnosis of post 
traumatic stress disorder, but there is no evidence of an 
independently verifiable in-service stressor showing a nexus 
to service.  There likewise is no evidence of a seizure 
disorder due to service that is not based on willful 
misconduct.  While the record does contain a current 
diagnosis of bipolar disorder (see January 2007 VA medical 
center record), the Veteran has not provided competent 
evidence of a link between this diagnosis and service.  
Without this evidence, the claims cannot be reopened.



Conclusion

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a seizure 
disorder, and the claim is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder, and the claim is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder and anxiety, and the 
claim is denied.


REMAND

The Veteran injured his right hand and wrist in October 1980 
when he fell against a hatch on a ship.  He was diagnosed 
with a nondisplaced fracture.  In December 1981, the Veteran 
suffered a questionable navicular fracture.  Given these 
facts the Board finds that a VA compensation examination is 
in order.

Therefore, this case is REMANDED for the following action:

1.  The RO/AMC should invite the veteran 
to identify any medical care facility 
where he has received for residuals of a 
right wrist fracture since service 
separation.  The RO/AMC must thereafter 
attempt to secure any pertinent records 
concerning that care.

2.  Thereafter the RO/AMC should arrange 
for the Veteran to undergo a VA orthopedic 
examination to determine whether it is at 
least as likely as not that any current 
right wrist disorder is related to the 
Veteran's in-service right wrist fractures.  
All indicated tests and studies, to include 
radiological studies, must be completed and 
all clinical manifestations should be 
reported in detail.  The claims file should 
be made available to the examiner in 
conjunction with the examination.  

3.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for any VA examination scheduled in 
conjunction with his remaining claim, to 
cooperate with the development of it, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
right wrist fracture.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


